Title: From Thomas Jefferson to Thevenard, 20 February 1786
From: Jefferson, Thomas
To: Thévenard, Antoine Jean Marie



Sir
Paris Feb. 20. 1786.

I have been honoured with your letter of the 10th. instant and will take care to execute your commands in the best manner I am able. This will be but a duty in me after the multiplied testimonies I have received from my countrymen of your kindnesses to them, and your attention to whatever interests them. I seize therefore with particular pleasure an occasion of shewing you that we are not insensible of your goodness.
I have lately received a letter from a Colonel Wuibert, of this country, who was in the American land service, but being in France at the time of the expedition of Capt. Jones, served as a volunteer on board the Bonhomme Richard. He is now in the West Indies, where he has for some time been in a hospital, and appears by his letter to be in the utmost distress. He prays of me to obtain paiment of his share of the prize-money, and to remit it to him, and has sent me a regular power for that purpose, revoking expressly those he had before given to some others and who he thinks have neglected him. I never saw this man, nor heard of him before. But his distress entitles him to any service I can render him. I have enquired about him of Capt. Jones, who tells me his claim is just. He further says, that it would be in your power to stop the paiment of his money to his father, or any other person who may apply for it, as these paiments are made at l’Orient. In charity to this poor man, and in confidence of your good dispositions to serve those who are in distress, I will take the liberty of solliciting your interference to prevent his money from being paid to any other person, and to take the trouble of informing me on whom he may draw for paiment, and what the sum is. I will undertake to transmit the intelligence immediately to him, and I doubt not but he will feel a due gratitude for your kindness. I pray you to pardon the liberty I am taking of giving you so much trouble; but I trust it will give you pleasure to meet this opportunity of doing good, as you have met so many before. I have the honour to be with sentiments of the highest respect and esteem Sir Your most obedient and most humble servant,

Th: Jefferson

